Shaw, C. J.
It is now too well settled to admit of doubt, that when the terms of a written contract are clearly expressed, a party against whom a suit is brought upon such contract cannot prove a mistake of one of its essential terms, and defend upon the ground, that if written in the terms in which the parol evidence tends to prove it ought to have been, the plaintiff could not recover. If it may be thus altered in one of its important terms, it may be in others. If the time of payment may be altered, then may also the number of dollars to be paid; the rate at which specific articles are to be delivered in - payment; that it should have been “ with grace,” and that so the action was brought too soon ; that it was not intended to be “ to orderand thus it may be altered in every particular.
The general rule seems to be admitted; but it is argued that this case is not within it, because the mistake is in the date, which is not an essential part of the contract, but is somelhing superadded, and the true date may be shown by evidence aliunde. We suppose the date is not a substantial part of the contract, or conclusive proof of the time when it was made or delivered; but when necessary, the true time of making may be shown, as a fact, by any competent evidence, as in the case of the date and delivery of a deed.
But though the date of a note may be considered as something superadded, and as evidence of the time of the execution of the contract not conclusive, yet when referred to, in the body of the contract, as fixing the time of payment, it becomes a part of the note, as if expressed in words, and as incapable of being altered or varied by parol evidence, as any other part of the written contract. It has the same effect as if it were stated in the note that it was payable on the “ 9th day of January next,” or more literally and exactly, payable “ in sixty days from the Í Oth of November, 1846.” It thus becomes a part of the body of the note; and we think parol evidence was not admissible to alter it.

Judgment for the plaintiff.